IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-87,805-01


                      EX PARTE RANDY VIRGIL ECHOLS, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. CR03450 IN THE 220TH DISTRICT COURT
                           FROM COMANCHE COUNTY


        Per curiam. Keasler and Yeary, JJ. dissent.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of indecency with

a child and sentenced to twenty years’ imprisonment. The Eleventh Court of Appeals affirmed his

conviction. Echols v. State, No. 11-12-00149-CR (Tex. App.—Eastland Aug. 22, 2013)(not

designated for publication).

        Applicant contends, among other things, that his trial counsel rendered ineffective assistance

by failing to watch the forensic interview with the complainant and/or use the complainant’s
                                                                                                  2

statement to impeach her trial testimony and by introducing alleged extraneous prior bad acts which

would not have been admissible had counsel not opened the door to such testimony.

       The trial court has determined that trial counsel's performance was deficient and that such

deficient performance prejudiced Applicant. We agree. Relief is granted. The judgment in Cause

No. CR03450 in the 220th District Court of Comanche County is set aside, and Applicant is

remanded to the custody of the Sheriff of Comanche County to answer the charges as set out in the

indictment. The trial court shall issue any necessary bench warrant within 10 days after the mandate

of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: October 10, 2018
Do not publish